Title: To Benjamin Franklin from ——— Meunier, 1 December 1778
From: Meunier, ——
To: Franklin, Benjamin


Monsieur
A Paris ce ler. Xbre. 1778. a la Compagniedes indes.
Je m’empresse a mettre sous vos yeux le Mémoire de M M Risteau de Bordeaux; peut-être que leurs moyens vous paroitront assez puissants pour que vous determiniez le capitaine Macknil a finir une affaire qui dure depuis trop longtems. J’ai cherché, Monsieur, a mettre de la conciliation dans cette affaire; mais je n’ai pas été assez heureux pour trouver ceux a qui je me suis adressé, disposés aux mêmes vuës.
Vous êtes trop juste, Monsieur, pour ne pas me faire communiquer le Mémoire du Capitaine Macknil, afin que M M Risteau puissent juger eux mêmes de la solidité de ses raisons.
Je suis avec Respect Monsieur Votre Très humble et très obéissant serviteur.
Meunieravocat au Parlement
M Frankelin
 
Notation: Meunier. Paris, ler. Xbre. 1778.
